EXHIBIT 99.1 Notice of Annual General Meeting of Shareholders and Management Proxy Circular of IVANHOE ENERGY INC. DATED:March 15, 2013 IVANHOE ENERGY INC. 654 – 999 Canada Place Vancouver, BCV6C 3E1 Telephone: 604-688-8323Fax: 604-682-2060 Notice of Annual General Meeting of Shareholders April 22, 2013 NOTICE IS HEREBY GIVEN that the Annual General Meeting of Shareholders of IVANHOE ENERGY INC. (the “Company”) will be held in the Princess Louisa Suite at the Fairmont Waterfront Hotel, 900 Canada Place Way, Vancouver, British Columbia on Monday, April 22, 2013, at 9:00 AM (Pacific Time) (the “Meeting”) for the following purposes: 1. to receive the Company’s audited financial statements for the financial year ended December 31, 2012 and the auditor’s report thereon; 2. to elect nine directors for the ensuing year; 3. to appoint auditors for the ensuing year and to authorize the directors to fix the auditors’ remuneration; 4. to consider and, if deemed advisable, to pass a special resolution (the full text of which is set out in the accompanying Management Proxy Circular) authorizing and approving the filing of Articles of Amendment to consolidate the issued and outstanding common shares of the Company on the basis of a consolidation ratio to be selected by the directors of the Company within a range between two and one-half old common shares-for-one new common share and three and one-half old common shares-for-one new common share, all as more particularly described in the accompanying Management Proxy Circular; 5. to consider and, if deemed advisable, to pass an ordinary resolution (the full text of which is set out in the accompanying Management Proxy Circular) (i) approving and reconfirming all presently unallocated stock options, rights or other entitlements pursuant to the Company’s Equity Incentive Plan and (ii) authorizing the Company to amend the Equity Incentive Plan to (A) increase the maximum number of common shares which may be allocated at any time for issuance pursuant to stock options, rights or other entitlements under the Equity Incentive Plan (the “Maximum Allocation”) from 7% to 10% of the common shares of the Company issued and outstanding from time to time, and (B) within the Maximum Allocation, increase the number of common shares specifically reserved for issuance under the Bonus Plan component of the Equity Incentive Plan from 3,400,000 common shares to 4,857,000 common shares (subject to adjustment if and when the common share consolidation contemplated in item 4 above takes effect), all as more particularly described in the accompanying Management Proxy Circular; and 6. to transact such other business as may properly come before the Meeting or any adjournment or adjournments thereof. The board of directors has fixed March 12, 2013 as the record date for the determination of shareholders entitled to notice of, and to vote at, this Annual General Meeting and at any adjournment thereof. A Management Proxy Circular, form of proxy, the audited consolidated financial statements of the Company for the year ended December 31, 2012, the auditor’s report thereon, management’s discussion and analysis and certain other documents accompany this Notice. The Management Proxy Circular contains details of the matters to be considered at the Meeting. A shareholder who is unable to attend the Meeting in person and who wishes to ensure that his or her shares will be voted at the Meeting, is requested to complete, date and sign the enclosed form of proxy and deliver it by facsimile, by hand or by mail in accordance with the instructions set out in the form of proxy and in the Management Proxy Circular.Instructions on how to vote by telephone, by email or over the Internet are also set out in the Management Proxy Circular. DATED at Vancouver, British Columbia, this 15th day of March, 2013. BY ORDER OF THE BOARD OF DIRECTORS “Mary Vincelli” Mary Vincelli Corporate Secretary -2- IVANHOE ENERGY INC. Suite 654 – 999 Canada Place Vancouver, British ColumbiaV6C 3E1 MANAGEMENT PROXY CIRCULAR INTRODUCTION This Management Proxy Circular is for the annual general meeting of shareholders of Ivanhoe Energy Inc. (the “Company”) to be held on Monday, April 22, 2013, at 9:00 AM (Pacific time) and any adjournment(s) or postponement(s) (the “Meeting”). As a shareholder on March 12, 2013 (the “Record Date”), you have the right to vote your common shares of the Company on: — electing the directors of the Company; — appointing the auditors of the Company; — considering a resolution to approve a consolidation of the Company’s common shares; — considering a resolution to ratify, and authorize certain amendments to, the Company’s Equity Incentive Plan; and — any other items that may properly come before the Meeting. To help you make an informed decision, this Management Proxy Circular tells you about the Meeting, the nominees for election as directors, the proposed auditors, the Company’s governance practices, the compensation of the Company’s directors and executive officers, the proposed amendments to the Company’s Articles of Incorporation and the terms and conditions of, and the proposed amendments to, the Company’s Equity Incentive Plan. Your proxy is solicited by the Company’s management, and solicitation will be made by directors, officers and regular employees of the Company personally, by telephone, by mail or by electronic means of communication. All costs associated with this solicitation of proxies will be borne by the Company. In this document, “you”, “your” and “shareholder” refer to holders of common shares of the Company and the term shares refers to the Company’s common shares without par value. “We”, “us”, “our”, “Company” and “Ivanhoe Energy” refer to Ivanhoe Energy Inc. and “board” refers to our board of directors, unless otherwise indicated. This Management Proxy Circular is dated March 15, 2013. The information in this document is current to March 7, 2013 unless otherwise indicated. THE MEETING The Meeting will be held at the Fairmont Waterfront Hotel, the Princess Louisa Suite, 900 Canada Place Way, Vancouver, British Columbia, Canada starting at 9:00 AM (Pacific time) on Monday, April 22, 2013. The purpose of the Meeting is for shareholders to receive the financial statements of the Company for the most recently completed financial year and to consider the other items of business stated in the notice of the Meeting. WHAT THE MEETING WILL COVER The business to be conducted at the Meeting is: — receiving the financial statements of the Company for the year ended December 31, 2012, together with the report of the auditors; — electing directors who will serve until the close of the next annual general meeting of shareholders; — appointing the auditors who will serve until the close of the next annual general meeting of shareholders; — considering a resolution to approve an amendment to the Company’s Articles of Incorporation to consolidate the Company’s issued common shares without par value based on a consolidation ratio to be selected by the board of directors within a range between two and one-half old common shares-for-one new common share and three and one-half old common shares-for-one new common share; and — considering a resolution to ratify the Company’s Equity Incentive Plan, as required on a tri-annual basis under the rules of the Toronto Stock Exchange and to authorize certain amendments to the Equity Incentive Plan proposed by management. Shareholders may also consider other business that properly comes before the Meeting. GENERAL PROXY MATTERS Voting by Proxy This is the easiest way to vote. Voting by proxy means that you are giving the person(s) named on your proxy form (your “proxyholder”) the authority to vote your shares at the Meeting in accordance with your instructions. A proxy form is included in this package. You can choose from seven ways of voting your shares by proxy: 1. by telephone; 2. on the Internet; 3. by postal mail; 4. by email; 5. by fax; 6. by hand; and 7. by appointing another person as your proxyholder to go to the Meeting and vote your shares for you. The persons named as proxyholders in the accompanying proxy form are directors and/or officers of the Company. These persons will vote your shares for you, unless you appoint someone else to be your proxyholder. You may appoint another person or company to go to the Meeting and vote your shares for you. If you appoint someone else, your proxyholder must be present at the Meeting to vote your shares. If you are voting your shares by proxy, our transfer agent, CIBC Mellon Trust Company, must receive your completed proxy form by 9:00 AM (Pacific time) on Thursday, April 18, 2013, or 48 hours (excluding Saturdays, Sundays and statutory holidays) before any adjournment(s) or postponement(s) of the Meeting. Registered Shareholders and Non-Registered Shareholders You are a registered shareholder if your name appears on your share certificate(s). Your proxy form tells you whether you are a registered shareholder. Only registered shareholders or the persons they appoint as their proxyholders are permitted to vote at the Meeting. You are a non-registered (or beneficial) shareholder if your bank, trust company, securities broker or other financial institution (an “Intermediary”) holds your shares for you. For most non-registered shareholders, your proxy form or voting instruction form tells you whether you are a non-registered (or beneficial) shareholder. Pursuant to National Instrument 54-101 (“NI 54-101”) of the Canadian Securities Administrators, the Company has distributed copies of the Management Proxy Circular and the other proxy-related materials in connection with the Meeting (the “Meeting Materials”) to non-registered shareholders indirectly through Intermediaries. These Intermediaries are required to forward the Meeting Materials to non-registered -2- shareholders unless a non-registered shareholder has waived the right to receive them.Intermediaries often use service companies to forward the proxy-related materials to non-registered shareholders. The Company will pay the fees and cost of the Intermediaries for their services in delivering the Meeting Materials to non-registered shareholders. The Company is not using the notice-and-access delivery procedures defined under NI 54-101 and National Instrument 51-102, Continuous Disclosure Obligations as a means of sending the Meeting Materials to registered shareholders or non-registered shareholders. If you are not sure whether you are a registered shareholder or a non-registered shareholder, please contact CIBC Mellon Trust Company: — By telephone: 1-800-387-0825 (toll free in Canada and the United States) — By fax: 1-888-249-6189 — By mail: CIBC Mellon Trust Company, P. O. Box 700, Station B, Montreal, Quebec, H3B 3K3 — By email: inquiries@canstockta.com Please follow the instructions below on how to vote, based on whether you are a registered shareholder or a non-registered shareholder. How to Vote – Registered Shareholders By proxy 1. By telephone: — Call 1-866-230-6402 (toll free in Canada and the United States) from a touch-tone phone. — Using the telephone keypad, enter the 12-digit control number found on the reverse side of your proxy form. — Follow the instructions. — If you vote by telephone, you cannot appoint anyone other than the persons named on your proxy form as your proxyholder. 2. On the Internet: — Go to www.proxypush.ca/ie to vote online. — Enter the 12-digit control number found on the reverse side of your proxy form. — Follow the instructions. 3. By postal mail: — Complete, sign and date the proxy form. — Detach and return it in the envelope provided or otherwise return it to CIBC Mellon Trust Company, Proxy Department, P.O. Box 721, Agincourt, Ontario, M1S 0A1. — Please see the Completing the Proxy Form section for more information. 4. By email: — Complete, sign and date the proxy form -3- — Email a pdf copy of the signed proxy form to proxy@canstockta.com (French language proxies to be sent procuration@canstockta.com) 5. By fax: — Complete, sign and date the proxy form. — Fax to 1-866-781-3111 (toll free in Canada and the United States) or 1-416-368-2502 (outside Canada and the United States). — Please see the Completing the Proxy Form section for more information. 6. By hand: — Complete, sign and date the proxy form. — Deliver it to The Oceanic Plaza, 1600 - 1066 Hastings Street, Vancouver, British Columbia, V6E 3K9 or 320 Bay Street, Banking Hall Level, Toronto, Ontario, M5H 4A6. 7. You may appoint another person or company as your proxyholder to go to the Meeting and vote your shares for you: — This person or company does not have to be a shareholder. — Make sure the person or company you appoint is aware of the appointment and attends the Meeting. — Please see the Completing the Proxy Form section for more information. In person at the Meeting — You do not need to complete or return a proxy form. — To vote in person, bring the meeting registration portion of your proxy form to the Meeting (to register and enter the Meeting). — You may vote in person at the Meeting on votes conducted by show of hands or by ballot. How to Vote – Non-Registered Shareholders By proxy — Your Intermediary is required to ask for your voting instructions before the Meeting, and you should contact your Intermediary if you did not receive a request for voting instructions or proxy form in this package. — In most cases, you will receive a voting instruction form from your Intermediary, and you should provide your voting instructions in accordance with the directions on the form. — Less frequently, you will receive a proxy form signed by the Intermediary that is restricted as to the number of shares beneficially owned by you, but is otherwise incomplete. — If you receive a proxy form, you should complete and return it in accordance with the directions on the proxy form using the envelope provided, or otherwise return it to CIBC Mellon Trust Company by mail to Proxy Department, P.O. Box 721, Agincourt, Ontario, M1S 0A1, by hand to The Oceanic Plaza, 1600 - 1066 Hastings Street, Vancouver, British Columbia, V6E 3K9 or 320 Bay Street, Banking Hall Level, Toronto, Ontario, M5H 4A6, or by fax at 1-866-781-3111 (toll free in Canada and the United States) or 1-416-368-2502 (outside Canada and the United States). -4- — To be valid for use at the Meeting, proxies must be received before 9:00 a.m. (Pacific time) on Thursday, April 18, 2013. In person at the Meeting — The Company does not have access to the names or holdings of non-registered shareholders. — Non-registered shareholders can only vote shares in person at the Meeting if appointed as the proxyholder (you can do this by printing your name in the space provided on the voting instruction form provided by your Intermediary and submitting and returning it as directed on the form). — If appointed as proxyholder, a non-registered shareholder will be asked to register his or her attendance at the Meeting and may vote at the Meeting on votes conducted by show of hands or by ballot. Completing the Proxy Form For the election of directors and appointment of the auditors, you can choose to vote “For” or “Withhold”. For the resolutions to authorize the amendment to the Company’s Articles of Incorporation to consolidate the Company’s common shares and to ratify, and authorize certain amendments to, the Company’s Equity Incentive Plan, you can choose to vote “For” or “Against”. If your shares are represented by proxy, they will be voted or withheld from voting in accordance with your instructions on any ballot that may be called for and, if you specify a choice with respect to any matter to be acted upon, the shares will be voted accordingly. When you sign the proxy form, you authorize one ofCarlos A. Cabrera, Executive Chairman of the Company, or Mary Vincelli, Corporate Secretary of the Company, to vote or withhold from voting your shares for you at the Meeting in accordance with your instructions. You have the right to appoint a person or company other than the persons designated in the proxy form to represent you and vote your shares at the Meeting. If you are appointing someone else to vote your shares for you at the Meeting, strike out the two names that are printed on the proxy form and write the name of the person or company you are appointing in the space provided. Complete your voting instructions, date and sign the proxy form, and return it to CIBC Mellon Trust Company as instructed. If you return a duly executed proxy form but do not tell us how you want to vote your shares, your votes will be cast: — FOR electing the nine nominees for election as directors of Company who are listed in this Management Proxy Circular; — FOR re-appointing Deloitte LLP as auditors of the Company; — FOR the resolution to authorize the amendment to the Company’s Articles of Incorporation to consolidate the Company’s common shares; and — FOR the resolution to ratify, and authorize certain amendments to, the Company’s Equity Incentive Plan. If you do not specify how you want your shares voted, your proxyholder will vote your shares as described above and as he or she sees fit on any other matter that may properly come before the Meeting. If you are an individual shareholder, your proxy form must be signed by you or your authorized attorney. If you are a corporation or other legal entity, the proxy form must be signed by an authorized officer or attorney. A proxy form signed by a person acting as an attorney or in some other representative capacity (including a representative of a corporate shareholder) should indicate that person’s capacity following his or her signature. That proxy form should be accompanied by the appropriate instrument evidencing qualification and authority to act, unless such instrument has previously been filed with the Company. -5- Changing Your Vote You can revoke a vote you made by proxy by: — voting again by telephone, email or on the Internet before 9:00 AM (Pacific time) on Thursday, April 18, 2013; — completing a proxy form that is dated later than the proxy form you are changing, and mailing it or faxing it to CIBC Mellon Trust Company, Proxy Department, P.O. Box 721, Agincourt, Ontario, M1S 0A1, 1-866-781-3111, so that it is received before by 9:00 AM (Pacific time) on Thursday, April 18, 2013; — sending a notice in writing from you or your authorized attorney (or, if the shareholder is a corporation, by a duly authorized officer) revoking your proxy to the corporate secretary of the Company so that it is received before by 9:00 AM (Pacific time) on Thursday, April 18, 2013; or — giving a notice in writing from you or your authorized attorney (or, if the shareholder is a corporation, by a duly authorized officer) revoking your proxy to the chair of the Meeting, at the Meeting. How the Votes Are Counted You have one vote for each common share you held on March 12, 2013. As at March 12, 2013 there were 344,472,761 common shares outstanding, each carrying the right to one vote at meetings of shareholders. Only persons who were holders of shares as of the close of business on the Record Date (March 12, 2013) are entitled to receive notice of, attend and vote at the Meeting. The Company will prepare or cause to be prepared a list of the holders of common shares as of the close of business on the Record Date. At the Meeting, each holder of common shares named in that list will be entitled to vote the common shares shown opposite the holder’s name on the list. CIBC Mellon Trust Company counts and tabulates the votes. It does this independently of the Company to make sure that the votes of individual shareholders are confidential. CIBC Mellon Trust Company refers proxy forms to management only in the following circumstances: — when it is clear that a shareholder wants to communicate with management; — when the validity of the form is in question; or — when the law requires it. Where Voting Results Will Be Posted A report on the voting results of the Meeting will be filed with securities regulators on SEDAR and available at www.sedar.com. Principal Holders of Voting Shares To the knowledge of the directors of the Company: (i) the only persons beneficially owning or exercising control or direction over, directly or indirectly, voting securities carrying 10% or more of the voting rights attached to all common shares; and (ii) the aggregate share ownership by the current directors and executive officers of the Company as a group are as set out in the following table: -6- Name and Address Number of Shares(1) Percentage of Shares Outstanding Robert M. Friedland 150 Beach Road #25-03 The Gateway West Singapore189720 17.40% Manulife Asset Management (US) LLC 101 Huntington Avenue Boston, Massachusetts USA 02199 40,052,273 (3) 11.63% Directors and Executive Officers as a group 70,979,631 (4) 20.49% Beneficial ownership is determined in accordance with applicable securities laws and generally includes voting or investment power with respect to securities. Unissued common shares subject to options, warrants or other convertible securities currently exercisable or convertible, or exercisable or convertible within 60 days, are deemed outstanding for the purpose of computing the beneficial ownership of common shares of the person holding such convertible security but are not deemed outstanding for computing the beneficial ownership of common shares of any other person. Includes 57,397,120 issued common shares held indirectly through Newstar Securities SRL (“Newstar”), Premier Mines SRL and Evershine SRL, companies controlled by Mr. Friedland. Also includes 500,000 unissued common shares issuable upon the exercise of stock options, 2,083,333 unissued common shares issuable upon the exercise of convertible debentures held indirectly through Newstar and 417,105 common shares held directly by Mr. Friedland. Information is based solely on publicly available filings pursuant to Regulation 13D under the United States Securities Exchange Act of 1934. Includes 4,559,173 unissued common shares issuable to directors and executive officers upon exercise of incentive stock options. VOTES NECESSARY TO PASS RESOLUTIONS The Company’s by-laws provide that the quorum for the transaction of business at the Meeting is at least one individual present at the commencement of the Meeting holding, or representing by proxy the holder or holders of, common shares carrying, in the aggregate, not less than thirty-three and one-third percent (33 1/3%) of the votes eligible to be cast at the Meeting. Under the Yukon Business Corporations Act (the “YBCA”) a majority of the votes cast by shareholders at the Meeting is required to pass an ordinary resolution and a majority of two-thirds of the votes cast at the Meeting is required to pass a special resolution. Shareholders will be asked to elect directors and appoint auditors for the ensuing year.If there are more nominees for election as directors or appointment as the Company’s auditors than there are vacancies to fill, those nominees receiving the greatest number of votes will be elected or appointed, as the case may be, until all such vacancies have been filled.If the number of nominees for election or appointment is equal to the number of vacancies to be filled, all such nominees will be declared elected or appointed by acclamation. INTEREST OF CERTAIN PERSONS OR COMPANIES IN MATTERS TO BE ACTED UPON Other than the proposed resolution to ratify, and authorize certain amendments to, the Company’s Equity Incentive Plan, in which the Company’s directors and executive officers have an interest by reason of their eligibility to participate in awards made under the Equity Incentive Plan (see “SPECIAL BUSINESS – Proposed Amendments to Equity Incentive Plan”), the Company is unaware of any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, of any person who has been a director or executive officer of the Company or is a proposed nominee for election as a director of the Company (or an associate or affiliate of such director, director nominee or executive officer) at any time since the beginning of the Company’s last financial year in any matter to be acted upon at the Meeting. INTEREST OF INFORMED PERSONS IN MATERIAL TRANSACTIONS The Company is unaware of any material interest, direct or indirect, by way of beneficial ownership of securities or otherwise, of any informed person of the Company, any proposed director of the Company or any associate or affiliate of any informed person or proposed director, in any transaction since the commencement of the Company’s most recently completed financial year or in any proposed transaction -7- which has materially affected or would materially affect the Company or any of its subsidiaries, other than the following: 1. The Company is party to cost sharing agreements with certain other companies (the “Other Companies”), some of which are wholly or partially owned by Mr. Friedland. The Other Companies are Turquoise Hill Resources Ltd. (TSX; NYSE; NASDAQ), SouthGobi Resources Ltd. (TSX; HKSE), Ivanhoe Capital Corporation, Ivanplats Limited (TSX), GoviEx Uranium Inc. and I-Pulse Inc.Through these agreements, the Company shares office space, furnishings, equipment, air travel and communications facilities in various international locations. The Company also shares the costs of employing administrative and non-executive management personnel at these offices. For the year ended December 31, 2012, the Company’s share of these costs was US$1.5 million. In 2008, the Company agreed, as part of the cost sharing arrangements and in connection with Mr. Friedland’s position as the Founder and Executive Co-Chairman, to share the costs of operating an aircraft owned by a private company of which Mr. Friedland is the sole shareholder. The Company paid US$1.2 million towards aircraft operating costs in 2012. 2. A director of the Company, Dr. Robert G. Graham, was engaged to provide services through his private consulting company.In 2012, the Company paid US$44,000 to his firm. 3. The Company received a US$10,000,000 unsecured loan in January 2012 from Ivanhoe Capital Finance Ltd. (“ICFL”), a company wholly owned by Mr. Friedland. Interest on the loan accrued at a rate of 13.33% per annum, calculated monthly and due upon maturity. On March 14, 2012, the Company agreed to grant ICFL the option to convert the loan into common shares of the Company at Cdn$0.96 per share. The equity conversion option was not exercised and the loan was repaid in full on December 31, 2012. ELECTION OF DIRECTORS Shareholders will be asked to elect directors for the ensuing year.If there are more nominees for election as directors than there are vacancies to fill, those nominees receiving the greatest number of votes will be elected until all such vacancies have been filled.If the number of nominees for election is equal to the number of vacancies to be filled, all such nominees will be declared elected by acclamation. The Company’s articles provide that the number of directors of the Company will be a minimum of three and a maximum of thirteen.The term of office of each of the current directors will end at the conclusion of the Meeting.Unless a director’s office is earlier vacated in accordance with the provisions of the YBCA, each director elected will hold office until the conclusion of the next annual general meeting of the Company or, if no director is then elected, until a successor is elected. On July 27, 2012, the Company’s board of directors adopted a majority voting policy, which requires that, in an uncontested election, any nominee who receives a greater number of votes “withheld” than “for” shall submit his or her resignation to the Nominating and Corporate Governance Committee following the Meeting. The Nominating and Corporate Governance Committee will consider the resignation and make a recommendation to the board of directors whether or not to accept it. The board of directors will determine whether or not to accept the recommendation and announce in a press release its determination (and the reasons for rejecting the resignation, if applicable) within 90 days following the date of the Meeting. See “CORPORATE GOVERNANCE – Board of Directors – Majority Voting Policy” for a full description of the majority voting policy. The following tables provide information on the nominees proposed for election to the Company’s board of directors. Included in these tables is information relating to each nominee’s committee memberships, meeting attendance, other public company directorships, ownership of common share and securities convertible into common shares of the Company, principal occupation, business or employment and the period of time during which each has been a director of the Company. This information is as at March 7, 2013. Management’s nominees for election as directors are as follows: -8- Robert M. Friedland Singapore Age:62 Director Since: 1995 Director Status: Non-Independent(1) Areas of Experience: CEO/Board International Finance Mining Industry Public Capital Markets Managing/Leading Growth Robert Friedland has been a director of the Company since February 1995 and Executive Co-Chairman since May 2008. He was formerly Deputy Chairman from June 1999 to May 2008, President from May 2008 to May 2010, Chief Executive Officer from May 2008 to December 2011.Mr. Friedland has served on the Company’s Executive Committee since its formation in October 2008 and was Chair of the Executive Committee from October 2008 to December 2011. Mr. Friedland has been Executive Chairman of Ivanplats Limited (formerly Ivanhoe Nickel & Platinum Ltd.) since November 2000 and was President from June 2003 to May 2008. Mr. Friedland was the founder of Ivanhoe Mines Ltd. (now Turquoise Hill Resources Ltd.) and served as Executive Chairman and Chief Executive Officer until April 2012.He directed the assembly by Ivanhoe Mines Ltd. of a portfolio of interests in several countries over 15 years and led the company’s discoveries and initial development of the Oyu Tolgoi copper-gold-silver deposits in southern Mongolia. Mr. Friedland also is Chairman and President of Ivanhoe Capital Corporation, a private company based in Singapore that specializes in providing venture capital and project financing for international business enterprises, predominantly in the fields of energy and minerals. He was the Chairman of Potash One Inc. from May 2009 to January 2011. In March 2012, Mr. Friedland was recognized as Mining Personality of the Year at the inaugural Asia Mining Awards, sponsored by the Mines & Money conference and the Asia Mining Club in Hong Kong, which cited his role in Mongolia’s emergence as a major destination for mining investment. Ivanhoe Mines’ Oyu Tolgoi mining complex was voted Project Development of the Year. He received the Dealmaker of the Year award for Ivanhoe Mines from Australia’s Diggers and Dealers Mining Forum in August 2011. In June 2009, Canada’s Northern Miner publishing group named Mr. Friedland one of Canada’s Super Seven Dynamos who have track records of turning junior companies into major success stories. The publishing group also named him the 2006 Mining Person of the Year for his success in negotiating a strategic partnership with Rio Tinto International Holdings Limited to develop Ivanhoe Mines’ Oyu Tolgoi project in Mongolia. The Mongolian government’s Foreign Investment and Foreign Trade Agency recognized Mr. Friedland with consecutive Investor Envoy of the Year awards in 2003 and 2002. B.A., 1974, Political Science, Reed College. Principal Occupation, Business or Employment Founder and Executive Co-Chairman (May 2008 – present), Chief Executive Officer (May 2008 – December 2011), Ivanhoe Energy Inc.; Founder and Executive Chairman (November 2000 - present) Ivanplats Limited.Chairman (March 1994 – May 2011) and Chief Executive Officer (October 2010 – April 2012), Ivanhoe Mines Ltd. (now Turquoise Hill Resources Ltd.); Chairman (January, 1991 – present) and President (July, 1988 – present), Ivanhoe Capital Corporation; Chairman, Potash One Inc. (May, 2009 – January 2011); Chairman and Non-Executive Director, Ivanhoe Australia Limited (November 2007 – April 2012); Board/Committee Membership: Attendance: Public Board Membership: Company: Since: Board of Directors 5 of 5 100% Ivanplats Limited (TSX) Executive(9) 0 of 0 N/A Total: 5 of 5 100% Common Shares Beneficially Owned, Controlled or Directed: Year Common Shares(3) Total Market Value of Common Shares(4) Minimum Required Cdn$40,131,364 See note (8). Cdn$50,269,157 See note (8). Options Held: Date Granted Expiry Date Number Granted Vested / Unvested Exercise Price(5) Total Unexercised Value of Options Unexercised(6) Oct. 28, 2010 Oct. 28, 2017 500,000 / 500,000 Cdn$2.28 Nil -9- A. Robert Abboud Barrington Hills, IL, USA Age:83 Director Since:2006 Director Status: Independent(2) Areas of Experience: Board Banking International Finance International Project Management Public Capital Markets Robert Abboud is President and Chief Executive Officer of A. Robert Abboud and Company, a private investment company.He has enjoyed a 55-year career in oil and gas, banking and foreign affairs.He was previously President and Chief Operating Officer of Occidental Petroleum Corporation, Chairman and Chief Executive Officer of First Chicago Corporation and The First National Bank of Chicago, Chairman and Chief Executive Officer of First City Bancorporation of Texas, Chairman of ACB International, Ltd., a joint venture which included the Bank of China and a subsidiary of the Chinese Ministry of Foreign Relations and Trade.Mr. Abboud has served as a member of the Board of Directors of AMOCOand as a Board and Compensation Committee Member as well as Audit Committee Chairman for AAR Corporation, Alberto-Culver Company, Hartmarx Corporation, ICN Pharmaceuticals Inc. and Inland Steel Industries. Mr. Abboud was appointed as Independent Lead Director of the Company in May 2006 and serves as a member of the Audit, Nominating and Corporate Governance, Compensation and Human Resources and Executive Committees.Mr. Abboud served as the Company’s Co-Chairman from May 2006 to December 2011. B.A. (Cum Laude), 1951, Harvard College; J.D., 1956, Harvard Law School; M.B.A., 1958 – Baker Scholar, Harvard Business School; Certified Commercial Lender, 1975, American Bankers Association; Member Illinois, Massachusetts and Federal Bar and the American Bar Association. Principal Occupation, Business or Employment Co-Chairman, Ivanhoe Energy Inc. (May 2006 – December 2011); President and Chief Executive Officer, A. Robert Abboud and Company (1984 – present). Board/Committee Membership: Attendance: Public Board Membership Company: Since: Board of Directors 5 of 5 100% n/a n/a Audit 4 of 4 100% Compensation and Human Resources 2 of 2 100% Nominating and Corporate Governance 4 of 4 100% Executive(9) 0 of 0 N/A Total: 15 of 15 100% Common Shares Beneficially Owned, Controlled or Directed: Year Common Shares(3) Total Market Value of Common Shares(4) Minimum Required Cdn$542,049 See note (7). Cdn$792,847 See note (7). Options Held: Date Granted Expiry Date Number Granted Vested / Unvested Exercise Price(5) Total Unexercised Value of Options Unexercised(6) May 14, 2012 May 14, 2019 0 / 50,000 Cdn$0.86 Nil April 28, 2011 April 28, 2018 50,000 / 0 Cdn$2.65 Nil April 29, 2010 April 29, 2017 50,000 / 0 Cdn$3.26 Nil May 29, 2008 May 29, 2013 50,000 / 0 US$2.69 Nil -10- Howard R. Balloch Beijing, China Age:61 Director Since:2002 Director Status: Independent(2) Areas of Experience: CEO/Board International Finance Governance Compensation International Politics Public Capital Markets Mr. Balloch has been a director of the Company since January 2002.Mr. Balloch chairs the Compensation and Human Resources Committee, and is a member of the Nominating and Corporate Governance and Executive Committees. From January 2011 until March 2013, he served as Chairman of Canaccord Genuity Asia Limited, the Asian subsidiary of Canaccord Financial Inc. which acquired in 2011 The Balloch Group, an investment advisory firm Mr. Balloch founded in 2001. A veteran Canadian diplomat, Mr. Balloch served as Canada’s ambassador to the People’s Republic of China, Mongolia and the Democratic People’s Republic of Korea between 1996 and 2001, at the end of a 25-year career in the Government of Canada’s Department of Foreign Affairs and International Trade and the Privy Council Office. Mr. Balloch is Vice Chairman of the Canada China Business Council, having served as its President between 2001 and 2006. Mr. Balloch also serves as a director of Methanex Corporation.He served as a director of Ivanhoe Mines Ltd. (now Turquoise Hill Resources Ltd.) from March 2005 to July 2011 and as a director of Canaccord Financial Inc. from January 2011 until June 2011. Université Laval, 1969; B.A.(Honours) Political Science and Economics, McGill University, 1971; M.A. International Relations, McGill University,1972; PhD Studies, University of Toronto; Fondation Nationale de Sciences Politiques, Paris, 1973-76. Principal Occupation, Business or Employment Chairman, Canaccord Genuity Asia Limited (January 2011 – March 2013); President, The Balloch Group (July 2001 – January 2011); President, Canada China Business Council (July 2001 – 2006); Canadian Ambassador to China, Mongolia and Democratic Republic of Korea (April 1996 – July 2001). Board/Committee Membership: Attendance: Public Board Membership Company: Since: Board of Directors 5 of 5 100% Methanex Corporation (TSX; NASDAQ) Compensation and Human Resources – Chair 4of 4 100% Nominating and Corporate Governance 4 of 4 100% Executive(9) 0 of 0 N/A Total: 13of 13 100% Common Shares Beneficially Owned, Controlled or Directed: Year Common Shares(3) Total Market Value of Common Shares(4) Minimum Required Cdn$63,410 See note (7). Cdn$92,749 See note (7). Options Held: Date Granted Expiry Date Number Granted Vested / Unvested Exercise Price(5) Total Unexercised Value of Options Unexercised(6) May 14, 2012 May 14, 2019 0 / 50,000 Cdn$0.86 Nil Dec. 16, 2011 Dec. 16, 2018 25,000 / 75,000 Cdn$0.92 Nil April 28, 2011 April 28, 2018 50,000 / 0 Cdn$2.65 Nil April 29, 2010 April 29, 2017 50,000 / 0 Cdn$3.26 Nil April 29, 2009 April 29, 2016 50,000 / 0 Cdn$1.51 Nil May 29, 2008 May 29, 2013 50,000 / 0 Cdn$2.66 Nil -11- Carlos A. Cabrera Northbrook, IL, USA Age:61 Director Since:2010 Director Status: Non-Independent(1) Areas of Experience: CEO/Board International Project Management International Finance Governance Compensation Public Capital Markets Carlos A. Cabrera joined the Board of Directors of the Company in May 2010 and became the Executive Chairman effective December 12, 2011.He is the Chairman of the Executive Committee and served as a member of the Audit, Nominating and Corporate Governance, Compensation and Human Resources Committees from May 2010 to December 2011. Mr. Cabrera also serves as the Chairman and Lead Director of Ivanhoe Energy Latin America Inc. and Ivanhoe Energy Ecuador Inc.He is also the Chairman of Ivanhoe Energy Mexico IELA, S.A. de C.V. Mr. Cabrera is the former Chairman, President and Chief Executive Officer of UOP LLC. During his 35 year career with UOP, he held several managerial and technology positions, including Senior Vice President of Refining and Petrochemicals, Senior Vice President of Process Technology and Equipment and Vice President of Corporate Development and New Ventures.Mr. Cabrera also served as President and Chief Executive Officer of the National Institute of Low Carbon and Clean Energy (NICE), a wholly owned subsidiary of the Shenhua Group, based in Beijing, China, from December 2009 until November 2011. Mr. Cabrera has also served as a director of GEVO, Inc. since June 2010 and is a member of its Nominating and Corporate Governance and Audit Committees.In January 2012, he joined the Board of Directors of the Gas Technology Institute, a U.S. based leading research institute, development and training organization serving energy and environmental markets.Mr. Cabrera has been a member of the Executive Board of Big West Oil LLC, a private U.S. oil company, since December 2011. He serves as a Distinguished Associate to the World Energy Consultancy Firm FACTS.Mr. Cabrera serves on the Global Advisory Board of the University of Chicago Booth School of Business.During Mr. Cabrera’s 35 years in the refining and petrochemicals industry, he has been granted seven U.S. patents, authored numerous publications and frequently serves on industry panels as a recognized business and technical leader. B.Sc., Chemical Engineering, 1973, University of Kentucky; M.B.A., 1989, University of Chicago. Principal Occupation, Business or Employment Executive Chairman, Ivanhoe Energy Inc. (December 2011 – present); President and CEO, National Institute of Low Carbon and Clean Energy (NICE) (December 2009 – November 2011); Chairman, President and Chief Executive Officer of UOP LLC (September 1973 – July 2009). Board/Committee Membership: Attendance: Public Board Membership Company: Since: Board of Directors 5 of 5 100% GEVO, Inc.(NASDAQ) Executive – Chair(9) 0 of 0 N/A Total: 5of 5 100% Common Shares Beneficially Owned, Controlled or Directed: Year Common Shares(3) Total Market Value of Common Shares(4) Minimum Required Cdn$223,333 See note (8). 0 Nil See note (8). Options Held: Date Granted Expiry Date Number Granted Vested / Unvested Exercise Price(5) Total Unexercised Value of Options Unexercised(6) February 21, 2013 February 21, 2020 0/2,950,340 Cdn$0.74 Nil Dec. 16, 2011 Dec. 16, 2018 162,500 / 487,500 Cdn$0.92 Nil April 28, 2011 April 28, 2018 50,000 / 0 Cdn$2.65 Nil July 28, 2010 July 28, 2017 200,000 / 0 Cdn$2.00 Nil May 18, 2010 May 18, 2017 100,000 / 0 Cdn$2.63 Nil -12- Brian F. Downey Lake in the Hills, IL, USA Age:71 Director Since:2005 Director Status: Independent(2) Areas of Experience: CEO/Board Banking Finance Public Capital Markets From 1986 to 1995, Brian Downey was President and Chief Executive Officer of Credit Union Central of Canada, the national trade association and national liquidity facility for all credit unions in Canada.Mr. Downey went on to become, from 1995 to 2002, a principal and the Chief Executive Officer of Lending Solutions, Inc., a full-service loan call center located in the U.S. whose clients are primarily U.S. and Canadian financial institutions. Mr. Downey joined the Board of Directors in July 2005 and was appointed Chairman of the Audit Committee at that time. Mr. Downey also serves as a member of the Compensation and Human Resources and Nominating and Corporate Governance Committees. C.M.A., 1972, University of Manitoba; Member of the Society of Management Accountants of Ontario. Principal Occupation, Business or Employment President, Downey & Associates Management Inc. (July 1986 – present); Partner/Owner, Lending Solutions, Inc. (November 1995 – January 2002); Financial Advisor, Lending Solutions Inc. (January 2002 – present). Board/Committee Membership: Attendance: Public Board Membership Company: Since: Board of Directors 5 of 5 100% n/a n/a Audit – Chair 4of 4 100% Compensation and Human Resources 4 of 4 100% Nominating and Corporate Governance 4of 4 100% Total: 17of 17 100% Common Shares Beneficially Owned, Controlled or Directed: Year Common Shares(3) Total Market Value of Common Shares(4) Minimum Required Cdn$103,494 See note (7). Cdn$151,379 See note (7). Options Held: Date Granted Expiry Date Number Granted Vested / Unvested Exercise Price(5) Total Unexercised Value of Options Unexercised(6) May 14, 2012 May 14, 2019 50,000/ 0 Cdn$0.86 Nil April 28, 2011 April 28, 2018 50,000/ 0 Cdn$2.65 Nil April 29, 2010 April 29, 2017 50,000 / 0 Cdn$3.26 Nil April 29, 2009 April 29, 2016 50,000 / 0 Cdn$1.51 Nil -13- Robert G. Graham Ottawa, ON, Canada Age:59 Director Since:2005 Director Status: Independent(2) Areas of Experience: Robert Graham is the co-founder, Chairman and Chief Executive Officer of Ensyn Corporation.He has been working on the commercial development of the RTP™ biomass refining and petroleum upgrading technologies since the early 1980’s.This work culminated in the development of commercial RTP applications in the wood industry in the late 1980’s and the establishment of Ensyn Renewables Inc. to capitalize on commercial projects for this business.In 1997, Dr. Graham initiated the application of this commercial RTP™ technology in the petroleum industry. Dr. Graham has been a director with the Company since April, 2005 and was the Company’s Chief Technology Officer from April 1 to September 19, 2007. B.Sc., 1974, Carlton University; B.Sc. Honours, 1976, Carleton University; M.Eng., 1978, University of Western Ontario; Ph.D., 1993, Chemical Engineering University of Western Ontario. Principal Occupation, Business or Employment Chairman (June 2007 – present) and Chief Executive Officer (July 2008 – present) of Ensyn Corporation; President and Chief Executive Officer, Ensyn Corporation (April 2005 – June 2007); Chairman and Chief Executive Officer, Ensyn Group, Inc. (October 1984 – April 2005). Board/Committee Membership: Attendance: Public Board Membership Company: Since: Board of Directors 5 of 5
